CENTURY CAPITAL MANAGEMENT TRUST Certification Pursuant to Section 906 of the Sarbanes-Oxley Act I, Alexander L. Thorndike, certify that, to my knowledge: 1. The periodic report on Form N-CSR (the “Report”) of Century Capital Management Trust (the “Registrant”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:July 3, 2012/s/ Alexander L. Thorndike Alexander L. Thorndike Principal Executive Officer CENTURY CAPITAL MANAGEMENT TRUST Certification Pursuant to Section 906 of the Sarbanes-Oxley Act I, Julie Smith, certify that, to my knowledge: 1. The periodic report on Form N-CSR (the “Report”) of Century Capital Management Trust (the “Registrant”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:July 3, 2012/s/ Julie Smith Julie Smith Principal Financial Officer
